Citation Nr: 0023354	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by GI (gastrointestinal) symptoms, including 
diarrhea, vomiting, and epigastric distress.

Entitlement to service connection for an undiagnosed illness 
manifested by twitching of the whole body.

Entitlement to service connection for an undiagnosed illness 
manifested by "popping" of the rib cage with pain.

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1987 to May 1993, 
including service in the Persian Gulf area from around August 
2, 1990 to March 15, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1994 and later RO rating decisions that denied 
service connection a left knee disorder, an undiagnosed 
illness manifested by GI symptoms, an undiagnosed illness 
manifested by twitching of the whole body, an undiagnosed 
illness manifested by "popping" of the rib cage with pain, 
and a right knee disorder.  In August 1998, the Board granted 
service connection for patella-femoral syndrome of the left 
knee and remanded the other issues to the RO for additional 
development.



FINDING OF FACT

The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by GI symptoms, an undiagnosed 
illness manifested by twitching of the whole body or an 
undiagnosed illness manifested by "popping" of the rib cage 
with pain; nor has he submitted competent (medical) evidence 
showing the presence of a GI disorder, a disorder manifested 
by twitching of the whole body, a disorder manifested by 
"popping" of the rib cage or a right knee disorder.


CONCLUSION OF LAW

The claims for service connection for an undiagnosed illness 
manifested by GI symptoms, including diarrhea, vomiting, and 
epigastric distress; an undiagnosed illness manifested by 
twitching of the whole body; an undiagnosed illness 
manifested by "popping" of the rib cage with pain; and a 
right knee disability are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from May 1987 to May 1993, 
including service in the Persian Gulf area from around August 
2, 1990 to March 15, 1991.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for the conditions listed on the first 
page of this decision; that is, evidence which shows that the 
claims are plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran maintains that he has various undiagnosed 
illnesses due to experiences sustained during the Persian 
Gulf War (PGW).  VA compensation shall be paid for certain 
disabilities due to undiagnosed illnesses to veterans who 
exhibit objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the PGW or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 1118 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

In Neumann v. West, No. 98-1410 (U.S. Vet. App. July 21, 
2000), the Court set forth the criteria for a well-grounded 
Persian Gulf claim:

..in order to establish a well-grounded 
claim pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, a veteran need only 
present some evidence (1) that he or she 
is "a Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of 
38 C.F.R. § 3.317"; (3) that "became 
manifest either during active military, 
naval or air service in the Southwest 
Asia theater of operations during the 
PGW, or to a degree of 10 percent or more 
not later than December 31, 2001"; and 
(4) that such symptomatology "by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis."  
38 C.F.R. § 3.317(a).


In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  The evidence does not 
show that the veteran is a combat veteran.  Nor does he claim 
service connection for a disability incurred in combat with 
the enemy.  Hence, the provisions of this statute are not for 
application in this case.

With regard to the claim for service connection for an 
undiagnosed illness manifested by GI disorders, including 
diarrhea, vomiting, and epigastric distress, service medical 
records show that he was seen in November 1990 for complaints 
of bloody stools.  No significant GI abnormalities were found 
except for an external hemorrhoid.  Impressions were 
hematochezia of undetermined etiology and hemorrhoid.  There 
were no complaints or findings of a GI condition at the time 
of his medical examination for separation from service in 
March 1993. 

The post-service medical records show that the veteran 
underwent VA medical examinations in late 1993.  A GI 
disorder was not found.  At a VA medical examination for PGW 
veterans in 1994 he underwent an upper GI series.  The report 
of this study notes that a mild degree of duodenitis could 
not be excluded, and peptic ulcer disease was suspected.  VA 
reports of his treatment in 1995 show that he underwent 
additional upper GI series and barium enema study for GI 
complaints that were unremarkable.  Nor do the other post-
service medical records show the presence of a GI disorder.  
The Board finds that the overall evidence does not show the 
presence of a diagnosed GI disorder or objective indicators 
of an undiagnosed illness manifested by GI symptoms.

With regard to the claim for service connection for an 
undiagnosed illness manifested by twitching of the whole 
body, service medical records, including the report of the 
veteran's medical examination for separation from service in 
March 1993 are negative for a condition manifested by 
twitching of the whole body.  The post-service medical 
records, including VA reports of VA examinations are negative 
for such a condition.  Hence, the Board finds that the 
overall evidence does not show the presence of a diagnosed 
disorder manifested by twitching of the whole body or 
objective indicators of an undiagnosed illness manifested by 
twitching of the whole body.

With regard to the claim for service connection for an 
undiagnosed illness manifested by "popping" of the rib cage 
with pain, service medical records, including the report of 
the veteran's medical examination for separation from service 
in March 1993 are negative for such a condition.  While post-
service medical records reveal that the veteran was seen at a 
VA medical facility in March 1995 for complaints of a 
"popping sound" from the upper mid chest, no significant 
abnormalities were found on examination.  The impression was 
sprain of the anterior chest muscles, but the findings in 
this report are insufficient to demonstrate the presence of a 
chronic disability under the provisions of 38 C.F.R. 
§ 3.303(b), and the other post-service medical evidence, 
including reports of various VA medical examinations and 
treatment from 1993 to 1996 do not show the presence of a 
disorder manifested by a "popping" of the rib cage with 
pain or objective indicators of an undiagnosed illness 
manifested by such symptoms.

Service medical records reveal that the veteran was seen for 
complaints of right knee pain, but a right knee condition was 
not found.  The post-service medical records show that the 
veteran was seen for complaints of right knee pain, and 
chronic knee pain was found on VA medical examination in 
1993.  The record shows that the veteran has a left knee 
disorder and that service connection has been granted for 
this condition, but the record does not show clinical 
findings of a chronic right knee disorder.  38 C.F.R. 
§ 3.303(b).  The evidence shows that service connection is in 
effect for a left knee condition, rated 10 percent; and for 
headaches, rated 10 percent, and that the veteran claims 
secondary service connection for a right knee disorder, but 
in the absence of medical evidence of a right knee condition, 
there is no basis for granting service connection for such a 
condition on any basis.

Statements from relatives and acquaintances of the veteran 
were received in 1995.  These statements are to the effect 
that the veteran had various medical problems after service 
in the PGW, including GI symptoms, twitching, and knee 
problems, but these statements are based primarily on 
complaints from the veteran and do not contain signs or 
symptoms of the claimed undiagnosed illnesses ordinarily 
susceptible to identification by lay persons. 

In August 1998, the Board remanded the case to the RO in 
order to have the veteran undergo VA medical examination to 
determine the nature and extent, including objective 
indicators, of any undiagnosed illness manifested by GI 
symptoms, including diarrhea, vomiting, and epigastric 
distress; undiagnosed illness manifested by twitching of the 
whole body; undiagnosed illness manifested by "popping" of 
the rib cage with pain; and right knee condition.  The 
veteran was scheduled for VA examinations in 1999 and failed 
to report for these examinations.  When a veteran fails to 
report for an examination scheduled in conjunction with an 
original VA compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1999).  

In this case, the overall evidence does not show the presence 
of a chronic GI disorder, a disorder manifested by twitching 
of the whole body or a chronic disorder manifested by 
"popping" of the rib cage with pain.  Nor does the evidence 
show objective indicators of undiagnosed illnesses manifested 
by these symptoms.  Claims for service connection for a 
disability are not well grounded where there is no medical 
evidence or objective indicators of the claimed disabilities.  
Caluza, 7 Vet. App. 498.

The Board recognizes the veteran's testimony and assertions 
to the effect that he has an undiagnosed illness manifested 
by GI symptoms, an undiagnosed illness manifested by 
twitching of the whole body, and an undiagnosed illness 
manifested by "popping" of the rib cage due to experiences 
in the PGW, and a right knee condition due to strain placed 
on this knee due to the service-connected left knee disorder, 
but this lay evidence is not sufficient to demonstrate the 
presence of medical disorders or objective signs or symptoms 
of the claimed undiagnosed illnesses.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board finds that there is no competent (medical) evidence 
showing the presence of a chronic GI disorder, a disorder 
manifested by twitching of the whole body, a disorder 
manifested by "popping" of the rib cage with pain or of a 
right knee disorder, and that there are no objective 
indicators of the claimed undiagnosed illnesses.  Under the 
circumstances, the claims for service connection for the 
medical conditions being considered in this appeal are not 
plausible, and the claims are denied as not well grounded.

The veteran is advised that he may reopen the claims being 
considered in this appeal at any time by notifying the RO of 
such an intention and submitting supporting evidence.  An 
example of supporting evidence is a medical report showing 
the presence of the claimed disorder with an opinion linking 
it to an incident of service or of objective indicators 
showing the presence of a claimed undiagnosed illness to a 
degree of 10 percent prior to December 31, 2001.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claims for service connection for an undiagnosed illness 
manifested by GI symptoms, including diarrhea, vomiting, and 
epigastric distress; an undiagnosed illness manifested by 
twitching of the whole body; an undiagnosed illness 
manifested by "popping" of the rib cage with pain; and a 
right knee disorder are denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

